Case 1:19-cr-10335-DJC Document 36-5 Filed 09/12/19 Page 1 of 11

EXHIBIT C
Case 1:19-cr-10335-DJC Document 36-5 Filed 09/12/19 Page 2 of 11

BrooklineBank COPY

P.O. Box 470469, Brookline, MA 02447

Date 1/10/19 Page 1
Primary Account 1221063538
Enclosures 8

LAUNCHBYTE.IO LLC

OPERATING ACCOUNT

715 BOYLSTON STREET SUITE 120
BOSTON MA 02116

Happy New Year! Keeping your contact information current with us can help
avoid potentially fraudulent activity. Be sure to keep your mobile number, emai]
and mailing addresses up to date in Online Banking, or cal] Customer Service.

 

 

 

 

 

 

CHECKING ACCOUNTS
Business Gold Checking Number of Checks 8
Account Number 1221063538 Statement Dates 12/11/18 thru 1/10/19
Beginning Balance 4,196.20 Days in the statement period 31
12 Deposits/credits 573,838.00 Average Balance 23 ,605.00
84 checks/Debits 570,306.24
Maintenance Fee .00
Interest Paid .00
Ending Balance 7,727.96
Total For Total
This Period Year-to-Date
Total Overdraft Fees $.00 $.00
Total Returned Item Fees $175.00 $.00
Overdraft item fees previous year 2018 $700.00
Return item fees previous year 2018 $2,905.00

 

 

 

 

Greenberg Traurig, LLP | Attorneys at Law SEC-BLB-P-0000205

www.gtlaw.com
Case 1:19-cr-10335-DJC Document 36-5 Filed 09/12/19 Page 3 of 11

IMPORTANT RESERVE CREDIT INFORMATION

INTEREST CHARGE: We figure the interest charge on your account by applying the periodic rate to the “dally balance” of your account. To get
the “daily balance” we take the beginning balance of your account each day, add any new advances or debits and subtract any payments or
credits. This gives us the “daily balance.”

RESERVE CREDIT PAYOFF INFORMATION
Your loan balances may be paid in full (assuring no advances after the closing date on this statement) by remitting (a) the total New Balance as
shown on this statement, plus {b) the INTEREST which has accrued on the Principal Balance from the billing date to the date of actual payoff, In
ihe event you ramit only the total New Balance, the accrued INTEREST mentioned in item (b) will appear on your next monthly statement.

WHAT TO DO IF YOU THINK YOU FIND A MISTAKE ON YOUR RESERVE CREDIT STATEMENT
If you think there is an error on your statement, write to us at: Brookline Bank, 131 Clarendon Street, PO Box 179179, Boston MA 02117-9179,
Attn: Loan Servicing. In your letter, give us the following information:
® Account Information: Your name and account number.
© Dollar Amount: The dollar amount of the suspected error.
® Description of Problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days afler the error appeared on your stalement. You must notify us of any potential errors in wriling. You may call
us, but if you do, we are not required to investigate any potential errors and you may have to pay the amount in question. While we investigate
whether or not there has been an error, the following are true:

e We cannot try fo collect the amount in question, or report you as delinquent on that amount.

© The charge in question may remain on your statement, and we may conlinue to charge you Interest on that amount. But if we determine

that we made a mistake, you will not have to pay the amount in question or any interest or other fees related to that amount.
® While you do not have to pay the amount in question, you are responsible for the ramainder of your balance.
© We can apply any unpaid amount against your credit limit.

CREDIT BUREAU INFORMATION

We may report Information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may ba
reflected in your credit report.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR DEPOSIT ACCOUNT, STATEMENT OR ELECTRONIC
TRANSFERS CALL OUR CUSTOMER SERVICE CENTER AT 1-877-668-2265 OR WRITE TO:

BROOKLINE BANK, P.O. BOX 470469, BROOKLINE, MA 02447-0469, ATTN: DEPOSIT SERVICES

Please contact us if you think your statement or receipt is wrong or if jou need additional information about a transfer on the statement or receipt.
We must hear from you no later than GO days after we sent you the FIRST statement on which the error appeared.

e Tell us your name and account number. « Describe the error or the transfer that you are unsure about and
e Tell us the dollar amount of the suspected error. explain as clearly as you can why you believe there is an error or why
you need further information.

H you tell us orally, we may require you to send your complaint or question in writing within 10 business days. We will promptly investigate the
matter, correct any error and call or write to you with an answer within 10 business days. lf we need mora time, we will provisionally credit your

account for the amount you think Is in error, so you will have the use of lhe money during the time it takes us to complete our investigation.

DIRECT DEPOSITS: If you have arranged to have direct deposit made to your deposit accounts at Brookline Bank, you may call our automated
Telephone Banking system at 1-888-730-3554 to find out whether or not the deposit has been made.

MASSACHUSETTS 18/65 ACCOUNTS: As provided for by Mass. G.L. ¢. 167D, s. 2, we offer a no minimum balance/no monthly fee statement
savings and checking account with limited fees to customers age 18 years and under and 65 year and over. Customers must identify thamselves
as eligible for these accounts and provide proof of age.

HOW TO VERIFY YOUR CHECKING BALANCE

4... Mark off in your checkbook each of the checks paid by the bank.
Make a list of the numbers and amounts of those checks still outstanding in the space provided below.

3. Compare checking portion of your statement wilh your checkbook. Any deposits, transfered credits or reserve credit advances not
recordad in your checkbook should be entered there and added to the balance. Any transferred debits, activity charges, or payments to
Reserve Credit not recorded in your checkbook should be entered there and subtracted from the balance.

 

 

Outstanding checks and other
4. Enter the balance shown on this statement Nera.............-.seeeceree rere eee eeees $ wilhdrawals not on this statement

NUMBER AMOUNT

 

 

 

5. If you have made deposits or transferred funds into checking since the date $
of this statement, enter total of these items here...............0-.:6. sree ee eee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6. If you have borrowed from reserve credit since the date of this $
statement, enter tolal of thase items Ware. ............- cece ee eee eee tee teeeeeeteeeee
7. Total lines 4, 5, and 6 and enter Here........ ec cceeeee eee teeer ten nneemesewerteeeneseneas $
8. Enter total checks outstanding here..........:ccecweeeners sonezareensennentenaseneniher $
9. Subtract fine 8 from line 7 and enter NETe...........--eeereseenecnertnngeneenrereneennes $
10. If you transferred funds from checking or made payments to reserve credit $
since the date of this statement, enter total of these items here..................,
I}. Subtract line 10 from IIne 9 and enter here. (This adjusted balance should $
agree with your checkbook balance.).........6.+-:eee -cteeeececteseee seen neceecenees TOTAL
877-668-2265 Equat Housing Lender
BrooklineBank.com Member FDIC / Member DIF NMLS#: 715671
BB-4080 (08/15)
Greenberg Traurig, LLP | Attorneys at Law SEC-BLB-P-0000206

 

www.gtlaw.com
Case 1:19-cr-10335-DJC Document 36-5 Filed 09/12/19 Page 4 of 11

BrooklineBank

PO. Box 470469, Brookline MA 02447

 

Date 1/10/19 Page 2
Primary Account 1221063538
Enclosures 8
Business Gold Checking 1221063538 (Continued)
Activity in Date Order
Date Description Amount
12/11 Incoming Domestic wire 15,000.00 19,196.20
JETSON LLC
2130 W NORTH AVE APT 201
CHICAGO, IL 606476772
JETSONS SUB ACC
2018121181QGC08C001622
20181211MMQFMPAO000001
12110801FTO1L
12/11 wire Transfer Fee 15 .00- 19,181.20
12/11 check 1141 1,267 .72- 17,913.48
12/12 01764766112218 WEB_PAY 96 .03- 17,817.45
EVERSOURCE WEB
12/13 DBT CRD 2129 12/12/18 28016391 500 .00- 17,317.45
SQC* SQUARE
1455 MARKET ST
4153753176 CA C#3159
12/13 01761060112218 WEB_PAY 95 .98- 17,221.47
EVERSOURCE WEB
12/13 ACH PMT AMEX EPAYMENT 10 ,130.00- 7,091.47
PPD LaunchByteio Launch
12/13 check 50004 500.00- 6,591.47
12/13 check 1139 88,000.00- 81,408 .53-
12/14 Return Item Credit 88,000.00 6,591.47
12/14 03955133121318 WEB_PAY 121.98- 6,469.49
EVERSOURCE WEB
12/14 Return Item Fee 35.00- 6,434.49
12/17 Deposit 15,000.00 21,434.49
12/17 Deposit 250,000.00 271,434.49
12/17 DBT CRD 2208 12/14/18 19150475 1,500.00- 269 , 934.49
SQC*SQUARE
1455 MARKET ST
4153753176 CA C#3159
12/17 M5814 ACH PMT 8, 374.97- 261,559.52
AMEX EPAYMENT WEB
12/18 wire Transfer Fee 15.00- 261,544.52
12/18 wire Transfer Fee 15 .00- 261,529.52
12/18 wire Transfer Fee 15.00- 261,514.52
12/18 wire Transfer Fee 15 .00- 261,499.52
12/18 wire Transfer Fee 15 .00- 261,484.52
12/18 231125527 COMCAST 8773103 287 .81- 261,196.71
PPD LAUNCHBYTE *LAUNCHB
12/18 online wire Transfer 16 ,000.00- 245,196.71

877-668-2265

BrooklineBank.com

BB-4081 (10/15)

LaunchByte LLC

026009593

466001943276

715 Boylston Street Suite 120
Boston, MA 02116

BK AMER NYC
20181218MMQFMPAO000041

Member FDIC / Member DIF

Equa! Housing Lender
NMLS#: 715671

@

SEC-BLB-P-0000207
Case 1:19-cr-10335-DJC Document 36-5 Filed 09/12/19 Page 5 of 11

Business Gold Checking

Activity in Date Order

Date

12/18

12/18

12/18

12/18

12/20
12/24
12/24

12/24
12/26

Description
20181218B6B7HU3R005313
12181115FT01

Online wire Transfer
James Tambone
211370545
8245258434
44 Marine Road #2
Boston, MA 02127
TD BANK, NA
20181218MMQFMPAOO00015
20181218C1876E1C002257
12180935FTO1

Online Wire Transfer
Feldman Latham LLP
066004367
30000013807
1420 Brickell Bay Drive
Apt 207
Miami, FL 33131
CITY NB OF FLA
Note Payment
2018121 8MMQFMPA0000013
20181218F6B7021C000207
12180934FT01

Online Wire Transfer
Mohamad Ossiani
026009593
9436307215
15 North Beacon St 301
Allston, MA 02134
BK AMER NYC
20181218MMQFMPAO000012
20181218B6B7HU2RO03465
12180934FTO1

Online wire Transfer
P2R Ventures
031101266
8254895532
62 Hampstead Road
Danville NH 03819
TD BANK NA
20181218MMQFMPAO000016
20181218C1B76E1C002262
12180936FTO1

UTILITYPAY NATIONAL GRID NE

PPD Launchbyte.io LLC
PAYMENT CHRYSLER CAPITAL

TEL CK#7838905
check 1149
Check 1148

Return Item Credit

Date 1/10/19
Primary Account
Enclosures

1221063538 (Continued)

Amount

18, 750.00-

57,790 .00-

80 ,000.00-

88,500 .00-

126.55-
1,578,.00-
1,329.00-

23475.00-
1, 329.00

Page 3
1221063538
8

226,446.71

168,656.71

88,656.71

156.71

30.16
1,547 .84-
2,876.84-

5,351. B4-
4,022 .84-

SEC-BLB-P-0000208
Case 1:19-cr-10335-DJC

BrooklineBank

PO. Box 470469, Brookline MA 02447

Document 36-5 Filed 09/12/19 Page 6 of 11

 

Date 1/10/19 Page 4
Primary Account 1221063538
Enclosures 8
Business Gold Checking 1221063538 (continued)
Activity in Date Order —_ _
Date Description Amount
12/26 Return Item Credit 1,578.00 2,444.84-
12/26 Return Item Credit 2,475.00 30.16
12/26 Return Item Fee 35.00- 4.84-
12/26 Return Item Fee 35,00- 39.84-
12/26 Return Item Fee 35.00- 74.84-
12/26 Check 1123 456.00- 530.84-
12/27 Return Item Credit 456.00 74,84-
12/27 Return Item Fee 35.00- 109 .84-
12/28 Incoming Domestic Wire 25,000.00 24,890.16
JETSON LLC
2130 W NORTH AVE APT 201
CHICAGO, IL 606476772
JETSONS SUB ACC
20181228B1QGC06C002616
2018122 8MMQFMPAO000006
12280801FT01
12/28 Incoming Domestic wire 25,000.00 49,890.16
JASBIR BHOGAL
327 COMMONWEALTH AVE
APT 4
BOSTON,MA 02115-
PURPOSE APP DESIGN AND INVESTM
20181228L1878H1C006669
20181228MMQFMPAO000059
12281618FTOL
12/28 wire Transfer Fee 15.00- 49,875.16
12/28 Wire Transfer Fee 15.00- 49,860.16
12/28 wire Transfer Fee 15 .00- 49,845.16
12/28 wire Transfer Fee 15.00- 49,830.16
12/28 wire Transfer Fee 15.00- 49,815.16
12/28 Online Wire Transfer 2,475.00 47,340.16
Collegiate Consulting Group
026009593
004621733914
715 Boylston Street Suite 120
Boston, MA 02116
BK AMER NYC
20181228MMQFMPAO000019
20181228B6B7HU4R003604
12280856FTOL
12/28 Online Wire Transfer 3,500.00- 43,840.16

Margaret McNichols
211370545

8250781462

40 Allston St. Apt 2
Cambridge , MA 02139
TD BANK, NA

June Pmt

2018122 8MMQFMPAO000020
20181228C1B76E1C002128

877-668-2265

BrooklineBank.com

BB-4081 (10/15)

Member FDIC / Member DIF

Equal Housing Lender
NMLS#: 715671

SEC-BLB-P-0000209
Case 1:19-cr-10335-DJC Document 36-5 Filed 09/12/19 Page 7 of 11

Date 1/10/19 Page 5
Primary Account 1221063538
Enclosures 8

Business Gold Checking 1221063538 (continued)

Activity in Date Order

Date Description Amount
12280857FT01
12/28 Online Wire Transfer 4,000.00- 39,840.16
Tanmaya Kabra
231372691
5391099382
329 Commonwealth Avenue
2

Boston, MA 02115
SANTANDER BK
LLC Distribution
20181228MMQFMPAO000018
20181228C1QAE01X000589
12280856FT01
12/31 DBT CRD 2153 12/28/18 25107610 1,000.00- 38,840.16
SQC* SQUARE
1455 MARKET ST
4153753176 CA C#3159
12/31 wire Transfer Fee 15.00- 38,825.16
12/31 RETRY PYMT CHRYSLER CAPITAL 1,578.00- 37,247.16
TEL CK#7838905
12/31 HEADWAYCAPITAL LHEADWAY 2,142.45- 35,104.71
ccD TANMAYA KABRA
42621230 Ss
12/31 M8998 ACH PMT 8, 318.12- 26,786.59
AMEX EPAYMENT WEB
12/31 Online wire Transfer 6,000 .00- 20,786.59
Partridge Snow & Hahn LLP
011500120
0021100063
63 Westminister Street
Providence, RI 02903
CITIZENS BANK, NA
Acc # 14431-2 LaunchByte
20181231MMQFMPAO000016
20181231A1B7A41Cc001553
12310857FTO1L
1/02 DBT CRD 0000 01/01/19 39458918 297 .36- 20,489.23
COMCAST CA
676 Island Pond Rd
800-COMCAST NH C#3159
1/02 Payment ATT 465.42- 20,023.81
PPD TemporaryAccountNam
1/02 w0122 ACH PMT 19,961. 20- 62.61
AMEX EPAYMENT WEB
1/03 SENDER THOMAS M REDNER 50,000.00 50,062.61
CIE
1/03 Incoming Domestic Wire 100,000.00 150,062.61
THOMAS REDNER
79 DAVID AVE
VINEYARD HAVEN MA 02568

SEC-BLB-P-0000210
Case 1:19-cr-10335-DJC Document 36-5 Filed 09/12/19 Page 8 of 11

BrooklineBank

PO. Box 470469, Brookline MA 02447

Business Gold Checking 1221063538

Activity in Date Order

Date 1/10/19
Primary Account
Enclosures

(Continued)

Page

9
122106353

6
8
8

 

Date Description
20190103GMQFMP01013127
20190103MMQFMPAO000049
01031526FTO1

1/03 wire Transfer Fee

1/03 wire Transfer Fee

1/03 wire Transfer Fee

1/03 Online Wire Transfer
PKM Consulting, LLC
011075150
3570915700
318 Beacon St
Boston, MA 02116
SANTANDER BK
20190103MMQFMPAO000022
20190103C1QAE01x000656
01031011FT01

1/03 Online wire Transfer
LaunchByte LLC
026009593
466001943276
715 Boylston Street Suite 120
Boston, MA 02116
BK AMER NYC
2019010 3MMQFMPA0000023
20190103B6B7HU1R005645
01031011FT01

1/04 Int'l Outgoing Wire
Digital Brandster Private Limi
026009593
50200022457979
B-202 Anand Lok CGHS Mayur Vih
NEW DELHI INDIA - 110091
BK AMER NYC
20190104MMQFMPA0000081
20190104B6B7HU4R008856
01041332FT01

1/04 Int'l Outgoing wire
CodeToArt Technology Pvt Ltd
026009593
033705008153
Flat 3 Ganesh Corner
Mahesh Society
Bibvewadi
BK AMER NYC
CodeToArt is our contractor fo
20190104MMQFMPAQ000054
20190104B6B7HU1R006736
01041205FTO1L

1/04 Wire Transfer Fee

1/04 wire Transfer Fee

1/04 wire Transfer Fee

877-668-2265
BrooklineBank.com Member FDIC / Member DIF

BB-4081 (10/15)

Amount

15 .Q0-
15 .00-
15 ,00-
10 ,000.00-

27,000 .00-

10,000 .00-

19,985 .00-

15 .00-
15 .00-
35.00-

150,047.
150,032.
150,017.
140,017.

113 ,017

103 ,017

83,032.

83,017.
83,002.
82,967.

-61

-61

61

61
61
61

Equal Housing Lender
NMLS#: 715671

SEC-BLB-P-0000211
Case 1:19-cr-10335-DJC Document 36-5 Filed 09/12/19 Page 9 of 11

Business Gold Checking

Activity in Date Order

Date Description

1/04 wire Transfer Fee

1/04 3294379 CABLE
COMCAST WEB

1/04 M1992 ACH PMT
AMEX EPAYMENT WEB

1/04 M1666 ACH PMT
AMEX EPAYMENT WEB

1/04 online Wire Transfer
Tanmaya Kabra
231372691
5391099382
329 commonwealth Avenue
2
Boston, MA 02115
SANTANDER BK
LLC Distribution
2019010 4MMOQFMPA0000053
20190104C1QAE01x001031
01041205FTO1

1/04 online wire Transfer
LaunchByte LLC
026009593
466001943276

715 Boylston Street Suite 120

Boston, MA 02116

BK AMER NYC
20190104MMQFMPAO000058
20190104B687HU2R006836
01041206FTO1

1/07 DBT CRD 2133 01/06/19 33405370

SQC* SQUARE
1455 MARKET ST
4153753176
1/07 wire Transfer Fee
1/07 wire Transfer Fee
1/07 Wire Transfer Fee
1/07 INS PREM HEALTH CONNECTOR
PPD ALMA TAMBONE
1/07 INS PREM HEALTH CONNECTOR
PPD ALMA TAMBONE
1/07 SAFETY INSURANCESAFETY1

CA C#3159

ccD LaunchByte.IO LLC

8758691
1/07 4580

DISCOVER WEB
1/07 online Wire Transfer

Host Events

021000021

266525697

E-PAYMENT

1221063538

Date 1/10/19 Page 7
Primary Account
Enclosures

1221063538
8

(continued)

Amount
35 .00-
979.27-

82,932.61
81,953.34

3,474.50- 78,478.84
72,173.44

68,173.44

6,305.40-
4,000 .00-

39,000 .00- 29,173.44

1,250.00- 27,923.44

15 .00-
15 .00-
15 .00-
37 .07-

264 .89-
295.00-

27,908.44
27,893.44
27,878.44
27,841.37
27,576.48

27,281.48

2,034.24- 25,247.24

1,000 .00- 24,247.24

SEC-BLB-P-0000212
Case 1:19-cr-10335-DJC Document 36-5 Filed 09/12/19 Page 10 of 11

BrooklineBank

PO. Box 470469, Brookline MA 02447

Business Gold Checking
Activity in Date Order

Date

Description

776 east 4th street
boston, ma 02127
IJPMCHASE
20190107MMQFMPAO000090
20190107B1QGC01R045496
01071432FTO1

1/07 online wire Transfer

PKM Consulting, LLC
011075150

3570915700

318 Beacon St

Boston, MA 02116
SANTANDER BK
20190107MMQFMPAG000092
20190107C1LQAE01x001373
01071432FT0OL

1/07 online wire Transfer

1/08

1/08

Tanmaya Kabra
231372691

5391099382

329 Commonwealth Avenue
2
Boston, MA 02115
SANTANDER BK

LLC Distribution
20190107MMQFMPAOQ000093
20190107C1QAE01X001374
01071433FTOL

DBT CRD 1119 01/07/19 60241277

ADOBE *IL
345 PARK AVENUE
8008336687 CA C#3159

Int'l Outgoing Wire . .
Digital Brandster Private Lim

026009593
50200022457979

B-202 Anand Lok CGHS Mayur Vih

NEW DELHI INDIA - 110091
BK AMER NYC
201901L08MMQFMPAO000012
20190108B6B7HU4R002226
01080834FTOL

1/08 Wire Transfer Fee

1/08

1/09
1/10
1/10

877-668-2265
BrooklineBank.com

BB-4081 (10/15)

Check 10110
1/09 M3076

ACH PMT

AMEX EPAYMENT WEB

Check 11207
Online Banking W/ACH Or Wire
04827698122118

WEB_PAY

EVERSOURCE WEB

Member FDIC / Member DIF

Date 1/10/19
Primary Account
Enclosures

1221063538 (Continued)

Amount

2,000 .00-

4,000 .00-

33.46-

5 ,000.00-

35.00-
169 .00-
5 ,000.00-
149.00-

97 .82-

@

Page

8

1221063538

22,247.

18,247.

18,213.

13,213.

13,178.
13,009.
8,009.

7,860.
7,825.
7,727.

24

24

78

78

78
78
78
96

8

Equal Housing Lender
NMLS#: 715671

SEC-BLB-P-0000213
Case 1:19-cr-10335-DJC

Business Gold Checking

Summary of Checks Posted

Date Check No

12/26 1123

12/13 1139*

12/11 1141*

12/24 1148*

Total Checks 0008
* Denotes missing check number

Document 36-5 Filed 09/12/19 Page 11 of 11

1221063538

Amount
456,00
88,000.00
1,267.72
2,475.00

Date

12/24
1/08
1/09

12/13

Date 1/10/19
Primary Account
Enclosures

(continued)

check No
1149
10110*
11207*
50004*

$94.345.72

Page 9
1221063538
8

Amount
1,329.00
169.00
149.00
500.00

SEC-BLB-P-0000214
